10/20/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: PR 22-0004

                                        PR 22-0004


                                                                          OCT 1 9 2022
                                                                        Bowen Greenwood
                                                                              cf Supreme Court
 IN RE THE PETITION OF                                                  i tttientilontana

 PABLO PERHACS




       Pablo Perhacs has petitioned this Court for admission to active status in the State
Bar of Montana after having been on senior status since April 2019.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this ' k day of October, 2022.


                                                  For the Court,




                                                                   Chief Justice